Citation Nr: 0939649	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  04-07 133A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for degenerative disc 
disease (DDD) of the lumbar spine.

4.  Entitlement to an effective date earlier than March 4, 
2004, for the award of service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 


INTRODUCTION

The Veteran had active military service from June 1967 June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida. 

The Veteran testified before the a decision review officer 
(DRO) at hearing in November 2005 and before the undersigned 
Acting Veterans Law Judge at a hearing in January 2008.  
Transcripts of the hearings are of record.

The case was remanded by the Board in June 2008 for 
additional development.  Following remand, the RO granted 
service connection for PTSD in a July 2009 rating decision.  
The Veteran has expressed disagreement with the effective 
date for his PTSD.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

As noted in the Introduction, the case was previously 
remanded in June 2008.  On remand, the agency of original 
jurisdiction (AOJ) was instructed to complete an exhaustive 
search for the Veteran's service treatment records (STRs), 
which apparently were lost sometime after the July 2002 
rating decision.  The AOJ was instructed to continue requests 
for all records until it was determined that the records 
sought do not exist or that further efforts to obtain those 
records were futile.  All efforts, including a search of the 
RO, were to have been documented.

A review of the Veteran's claims file since the Board's 
remand indicates that the remand instructions have not been 
substantially complied with.  Here, there is no indication 
that the AOJ performed a search at the RO for the records.  
Additionally, the claims file does not reflect that the AOJ 
issued a formal determination that the records sought do not 
exist or that further efforts to obtain those records would 
be futile.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on a 
claimant, as a matter of law, the right to compliance with 
the remand order, and that the Secretary of Veterans Affairs 
has a concomitant duty to ensure compliance with the terms of 
the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
The Court also held that the Board errs in failing to ensure 
compliance with remand orders of the Board or the Court.  Id.  
Given those pronouncements, and the fact that significant 
development sought by the Board on the issues on appeal has 
not been completed, another remand is now required.  38 
C.F.R. § 19.9 (2009).

Additionally, the Board also finds that a VA examination is 
necessary to determine if the Veteran's DDD of the lumbar 
spine is related to his military service.  The Board notes 
that a January 2004 statement of the case (SOC) indicates 
that the Veteran's entrance examination in June 1967 noted 
complaints of hip and low back pain due to a motor vehicle 
accident.  The Veteran testified at his hearing in January 
2008 that he was additionally injured in service by the wheel 
of gun; as noted, his STRs are lost and there is no medical 
evidence showing he was treated in service for a low back 
injury.  In cases where records are lost or presumed lost, a 
heightened duty is imposed on the Board to consider the 
applicability of the benefit of the doubt doctrine, to assist 
the claimant in developing the claim, and to explain its 
decision when the veteran's medical records have been 
destroyed.  See Russo v. Brown, 9 Vet.App. 46 (1996).  

Here, although there is no competent medical evidence of DDD 
of the lumbar spine until 2000, more than 30 years after his 
discharge from service, the Veteran has credibly testified 
about being injured in service.  He is competent to testify 
regarding what injuries he received in service.  Competent 
testimony is limited to that which the witness has actually 
observed, and is within the realm of his personal knowledge; 
such knowledge comes to a witness through use of his senses, 
that which is heard, felt, seen, smelled or tasted.  Layno v. 
Brown, 6 Vet. App. 465 (1994).  There is nothing in the 
claims file to contradict the Veteran's credibility.  

In light of the Board's heightened duty to assist and the 
Veteran's credible testimony of an in-service injury, the 
Board finds that a VA examination would be beneficial to 
determine if the Veteran's DDD of the lumber spine is related 
to his military service, including whether any pre-existing 
lumbar spine disability was aggravated by his service.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 
3.159(c)(4) (2009).  See also Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991) (when the medical evidence of record is 
insufficient, in the opinion of the Board, or of doubtful 
weight or credibility, the Board must supplement the record 
by seeking an advisory opinion, ordering a medical 
examination, or citing recognized medical treatises that 
clearly support its ultimate conclusions).  

Additionally, as was noted in the Introduction, in July 2009, 
the RO granted service connection for PTSD and awarded an 
effective date of March 4, 2004.  In correspondence received 
by the Board in September 2009, the Veteran expressed his 
disagreement with the assigned effective date and expressed a 
desire to appeal.

A statement of the case (SOC) pertaining to that issue has 
yet to be issued by the RO.  In Manlincon v. West, 12 Vet. 
App. 238 (1999), the Court held that where a notice of 
disagreement is filed but a SOC has not been issued, the 
Board must remand the claim to the agency of original 
jurisdiction so that a SOC may be issued. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should search the RO for 
the Veteran's lost STRs.  Responses to 
any requests for records, negative or 
positive, should be associated with the 
claims file.  Requests must continue 
until the AOJ determines that the 
records sought do not exist or that 
further efforts to obtain those records 
would be futile.  The AOJ should 
document all efforts to locate the 
Veteran's lost STRs.  If the records 
are not found, the claims file should 
indicate a finding that the records 
sought do not exist or that further 
efforts to obtain those records were 
futile.

2.  Schedule the Veteran for a VA 
orthopedic examination to determine if 
the Veteran's DDD of the lumbar spine 
is related to his military service, 
including whether any pre-existing back 
disability chronically worsened beyond 
natural progression during his military 
service.  The examiner should obtain a 
detailed medical history of the 
Veteran's problems with his lumbar 
spine prior to his military service.  
Specifically, the examiner is to 
express an opinion as to the medical 
probabilities that the Veteran's DDD of 
the lumbar spine is related to his 
service, including whether any pre-
existing lumbar spine disability 
chronically worsened beyond natural 
progression during his military 
service.  (Although the examiner may 
feel that he/she must rely on 
speculation to arrive at an opinion, it 
should be kept in mind that educated 
conjecture based on the available 
record, including the Veteran's 
testimony, by a medical professional is 
more helpful than no opinion at all.)

The Veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review in 
connection with the examination.  A 
complete rationale should be given for 
all opinions and conclusions expressed.  
All indicated tests should be conducted 
and those reports should be incorporated 
into the examination and associated with 
the claims file.  The AOJ should ensure 
that the examination report complies with 
this remand and answers the questions 
presented in the AOJ's examination 
request.  If any report is insufficient, 
it should be returned to the examiner for 
necessary corrective action, as 
appropriate.

The Veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, 
could adversely affect his claim, to 
include denial.  See 38 C.F.R. § 3.655 
(2009).  

3.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issues on appeal in 
light of all information or evidence 
received, including the statement by 
the Veteran received by the Board in 
September 2009.  If any benefit sought 
is not granted, the Veteran and his 
representative should be furnished with 
a supplemental statement of the case 
and afforded an opportunity to respond 
before the record is returned to the 
Board for further review.  With regards 
to his earlier effective date claim, 
the RO must issue a SOC and the Veteran 
and his representative should be 
provided with copies of the SOC and 
advised of the time period in which to 
perfect an appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL A. HERMAN 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


